Citation Nr: 0720475	
Decision Date: 07/10/07    Archive Date: 07/18/07

DOCKET NO.  04-27 426	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

Whether new and material evidence has been received to reopen 
a claim for service connection for bilateral hearing loss 
disability and if so, whether the reopened claim should be 
granted.

Whether new and material evidence has been received to reopen 
a claim for service connection for tinnitus and if so, 
whether the reopened claim should be granted.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

E.B. Joyner, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1946 to October 
1949 and from May 1950 to June 1966.  This matter comes 
before the Board of Veterans' Appeals (Board) on appeal from 
a February 2004 rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina.

The Board notes that in the June 2004 statement of the case 
the RO reopened and then denied the claims seeking service 
connection for bilateral hearing loss disability and 
tinnitus.  The Board has a legal duty to consider the new and 
material evidence issue regardless of the RO's actions.  
Barnett v. Brown, 8 Vet. App. 1 (1995), aff'd at 83 Fed.3d 
1380 (Fed.Cir. 1996).  Thus, the Board must first review the 
RO determination that new and material evidence has been 
submitted to reopen the previously denied claims.  

The Board notes that the veteran was scheduled for a 
videoconference hearing in August 2005.  The record reflects 
that he was properly notified of the hearing but failed to 
appear without explanation.  He has not requested that the 
hearing be rescheduled.  Therefore, his request for such a 
hearing is considered withdrawn.

In July 2007, the Board granted a motion filed by the 
veteran's representative to advance the veteran's appeal on 
the Board's docket.


FINDINGS OF FACT

1.  Service connection for bilateral hearing loss disability 
was denied in an unappealed April 2002 rating decision; the 
evidence received since the April 2002 decision includes 
evidence that is neither cumulative nor redundant of the 
evidence previously of record, relates to an unestablished 
fact necessary to substantiate the claim, and is sufficient 
to establish a reasonable possibility of substantiating the 
claim.

2.  Service connection for tinnitus was denied in an 
unappealed April 2002 rating decision; the evidence received 
since the April 2002 decision includes evidence that is 
neither cumulative nor redundant of the evidence previously 
of record, relates to an unestablished fact necessary to 
substantiate the claim, and is sufficient to establish a 
reasonable possibility of substantiating the claim.

3.  Bilateral hearing loss disability was not present in 
service or within one year of the veteran's discharge from 
service, and the veteran's bilateral hearing loss disability 
is not etiologically related to active military service.

4.  Tinnitus was not present in service and is not 
etiologically related to service.


CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen the 
claim of entitlement to service connection for bilateral 
hearing loss disability.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156(a) (2006).

2.  New and material evidence has been received to reopen the 
claim of entitlement to service connection for tinnitus.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2006).

3.  Bilateral hearing loss disability was not incurred in or 
aggravated by active duty, and its incurrence or aggravation 
during active duty may not be presumed.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1131, 1137, 1154 (West 2002); 38 C.F.R. §§ 3.303, 
3.304, 3.307, 3.309, 3.385 (2006).

4.  Tinnitus was not incurred in or aggravated by active 
duty.  38 U.S.C.A. §§ 1110, 1131, 1154 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304 (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Claims to Reopen

Legal Criteria

Generally, a claim which has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter 
be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) 
(West 2002).  The exception to this rule is 38 U.S.C.A. § 
5108, which provides that if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.

New evidence is defined as existing evidence not previously 
submitted to agency decisionmakers.  Material evidence means 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence previously of record, and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. 
§ 3.156(a).  

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  

Analysis

In a final decision of April 2002, the RO denied entitlement 
to service connection for bilateral hearing loss disability 
and for tinnitus, based on its determination that the veteran 
did not have either disorder in service and that the service 
medical records did not show evidence of acoustic trauma that 
might result in hearing loss or tinnitus.

The subsequently received evidence includes the veteran's 
service personnel records, which document the veteran's 
assignments and duties aboard various ships.  He maintains 
that his hearing loss disability and tinnitus were incurred 
in service, in part as a result of exposure to excessive 
noise while on board ships with diesel engines.  This 
evidence is neither cumulative nor redundant of the evidence 
previously of record.  It relates to an unestablished fact 
necessary to substantiate the claims.  Moreover, it is 
sufficient to establish a reasonable possibility of 
substantiating the claims.  Accordingly, it is new and 
material and reopening of each claim is in order.  

II.  Reopened Claims

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2006), provide that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  They also require VA to notify 
the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  

The record reflects that the originating agency provided the 
appellant with notice required under the VCAA by a December 
2003 letter.  Although VA did not specifically inform the 
appellant that he should submit any pertinent evidence in his 
possession, it did inform him of the evidence that would be 
pertinent and that he should either submit such evidence or 
provide VA with the information necessary for VA to obtain 
such evidence.  Therefore, the Board believes that he was on 
notice of the fact that he should submit any pertinent 
evidence in his possession.  He was given ample opportunity 
to respond and submit evidence.  

Although the appellant has not been provided notice of the 
type of evidence necessary to establish a disability rating 
or effective date for the disability for which service 
connection is sought, the Board finds that there is no 
prejudice to the appellant in proceeding with the issuance of 
a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  As explained below, the Board has determined that 
service connection is not warranted for the claimed 
disabilities.  Consequently, no disability rating or 
effective date will be assigned, so the failure to provide 
notice with respect to those elements of the claims was no 
more than harmless error.

The record also reflects that all pertinent available service 
medical records and all available post-service medical 
evidence identified by the appellant have been obtained.  In 
addition, the appellant was afforded an appropriate VA 
examination.  The veteran has not identified any outstanding 
evidence that could be obtained to substantiate the claims.  
The Board is also unaware of any such outstanding evidence.  
Therefore, the Board is also satisfied that VA has complied 
with the duty to assist provisions of the VCAA and the 
pertinent implementing regulation.  

Following the completion of all indicated development of the 
record, the originating agency readjudicated the claims in 
June 2004.  There is no indication or reason to believe that 
the ultimate decision of the originating agency on either 
claim would have been different had complete VCAA notice been 
provided at an earlier time.

In sum, the Board is satisfied that any procedural errors in 
the development and consideration of the claims by the 
originating agency were insignificant and non-prejudicial to 
the appellant.  

Accordingly, the Board will address the merits of the claims.

Legal Criteria

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury suffered, or disease contracted, during such service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a).  
Service connection may also be granted for any disease 
initially diagnosed after discharge from service when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service. 38 C.F.R. § 
3.303(d).

For the purpose of applying the laws administered by VA, 
impaired hearing will be considered a disability when the 
auditory threshold for any of the frequencies of 500, 1000, 
2000, 3000 and 4000 Hertz is 40 decibels or greater; the 
auditory thresholds for at least three of these frequencies 
are 26 decibels or greater; or speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  
38 C.F.R. § 3.385.

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Analysis

The veteran contends that service connection is warranted for 
bilateral hearing loss disability and tinnitus because they 
are the result of noise exposure in service.  The veteran has 
stated that he was exposed to diesel engine and construction 
noise while serving aboard ships in the Navy.  Service 
records reflect that he served in a position equivalent to a 
machinist.

The March 2002 VA audiological evaluation report establishes 
that the veteran currently has tinnitus and hearing loss 
disability for VA purposes.  However, there is no 
contemporaneous medical evidence of hearing loss disability 
or tinnitus in service or until more than 30 years 
thereafter.  With respect to whether the current hearing loss 
disability is related to service, the VA examiner who 
conducted the March 2002 audiological evaluation submitted an 
April 2004 addendum which states that the veteran's current 
hearing loss is not related to his active military service.  
The examiner supported this opinion by stating that the 
veteran's 10 year history of post-service occupational noise 
exposure and his age are more likely causes of his current 
hearing loss disability.  The VA examiner based this opinion 
on a review of the claims folder, to include the veteran's 
history of in-service and post-service noise exposure, and 
examination of the veteran.  There is no conflicting opinion 
of record.  With respect to the tinnitus claim, the Board 
notes that there is absolutely no medical evidence supportive 
of the veteran's contention that his tinnitus is related to 
his in-service noise exposure.  

Accordingly, service connection is not in order for hearing 
loss disability or tinnitus.  In reaching this conclusion, 
the Board has considered the benefit of the doubt doctrine; 
however, as the preponderance of the evidence is against the 
claims, that doctrine is not applicable in the instant 
appeal.  


ORDER

The Board having determined that new and material evidence 
has been presented, reopening of the claim for entitlement to 
service connection for bilateral hearing loss disability is 
granted.

The Board having determined that new and material evidence 
has been presented, reopening of the claim for entitlement to 
service connection for tinnitus is granted.

Entitlement to service connection for bilateral hearing loss 
disability is denied.

Entitlement to service connection for tinnitus is denied.




____________________________________________
D. C. Spickler
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


